          Case 5:20-cv-00915-D Document 13 Filed 04/09/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JOSEPH P. SEAY, D.D.S., MS, and                   )
LOIS JACOBS, D.D.S., MS,                          )
                                                  )
                      Plaintiffs,                 )
v.                                                )      Case No. CIV-20-915-D
                                                  )
OKLAHOMA BOARD OF DENTISTRY,                      )
et. al.,                                          )
                                                  )
                      Defendants.                 )

                                         ORDER

       Before the Court is Plaintiffs’ Motion to Consolidate Cases [Doc. No. 8]. Plaintiffs

seek to consolidate this case with Seay et al. v. Oklahoma Board of Dentistry et al., No.

CIV-17-682-D. Defendants filed a Response [Doc. No. 11].

       Plaintiffs contend, pursuant to FED. R. CIV. P. 42, that these cases should be

consolidated because they involve the same parties, “identical questions of state and federal

law,” and similar facts. [Doc. No. 8] at 1. Defendants do not formally object to the Motion,

but they highlight concerns about consolidation. See Defs.’ Resp. [Doc. No. 11] at 4.

Defendants state that they have invested “substantial time, effort and expense” in discovery

and briefing the claims in CIV-17-682-D. Id. at 4–5. Further, Defendants highlight that

Plaintiffs sought leave to supplement their claims in CIV-17-682-D, which this Court

denied. Id. See Order [Doc. No. 80]. Defendants contend that CIV-20-915-D, and the

instant Motion, are an attempt to achieve Plaintiffs’ desired supplementation indirectly.

[Doc. No. 11] at 5.



                                             1
           Case 5:20-cv-00915-D Document 13 Filed 04/09/21 Page 2 of 3




       Rule 42(a)(2) gives a district court discretionary authority to consolidate actions that

involve a common question of law or fact. See Shump v. Balka, 574 F.2d 1341, 1344 (10th

Cir. 1978); Gillette Motor Transp. v. N. Okla. Butane Co., 179 F.2d 711, 712 (10th Cir.

1950). If a common question exists in separate cases for which consolidation is sought, the

district court should “weigh the interests of judicial convenience in consolidating the cases

against the delay, confusion, and prejudice [that] consolidation might cause.” Servants of

Paraclete, Inc. v. Great Am. Ins. Co., 866 F. Supp. 1560, 1572 (D.N.M. 1994); see Garrett

Dev. LLC v. Deer Creek Water Corp., Case No. CIV-18-298-D, 2020 WL 2516167, *1

(W.D. Okla. May 15, 2020). “[C]ourts have found that consolidation may be inappropriate

where the two actions are at such widely separate stages of preparation that consolidation

of the cases would cause further delay and could prejudice the parties.” Arnold ex rel.

Chesapeake Energy Corp. v. McClendon, Case No. CIV-11-985-M, 2012 WL 13024672,

*2 (W.D. Okla. June 20, 2012) (internal quotation omitted). “The party moving for

consolidation bears the burden of proving that consolidation is desirable.” Servants of

Paraclete, 866 F. Supp. at 1572; see Shump, 574 F.2d at 1344 (finding movants “failed to

meet their burden to establish that consolidation would promote trial convenience and

economy in administration or that they have suffered any injury as a result of the trial

court's refusal to consolidate”).

       After careful consideration of the interests of both parties, the Court is not persuaded

that the cases should be consolidated. The two cases share common questions of law and

fact, and therefore, are eligible for consideration. The cases, however, are at very different

stages of the litigation process.

                                              2
             Case 5:20-cv-00915-D Document 13 Filed 04/09/21 Page 3 of 3




          The Court has already ruled on a summary judgment motion regarding three out of

four claims in CIV-17-682-D. 1 That case has been litigated for more than three years. On

September 10, 2020, after deciding the summary judgment motion, the Court denied

Plaintiffs’ Motion to Supplement in that case. See Order [Doc. No. 80]. The very next day,

Plaintiffs filed CIV-20-915-D. See Compl. [Doc. No. 1]. The filing of the instant lawsuit,

and the subsequent motion to consolidate, appear to be an attempt to avoid the Court’s

previous ruling. Allowing Plaintiffs to join these claims with those in CIV-17-682-D would

duplicate efforts, expenses, and delay a final ruling. Therefore, the instant Motion [Doc.

No. 8] is DENIED.

          IT IS SO ORDERED this 9th day of April, 2021.




                                                               . DeGIUSTI
                                                  Chief United States District Judge




1
    The Court will rule on the final issue related to restraint of trade by separate order.
                                                 3
